Exhibit 10.6

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

LETTER AGREEMENT NO. 14

TO THE AIRBUS A350-900XWB PURCHASE AGREEMENT

dated as of March 5, 2010

between

AIRBUS S.A.S.

and

UNITED AIRLINES, INC.

This Letter Agreement No. 14 (hereinafter referred to as the “Letter Agreement”)
is entered into as of May 6, 2016 by and between AIRBUS S.A.S., a societe par
actions simplifiee, organized and existing under the laws of the Republic of
France, having its registered office located at 2, Rond Point Maurice Bellonte,
31700 Blagnac (France) (hereinafter referred to as the “Seller”), and UNITED
AIRLINES, INC., a corporation organized and existing under the laws of the State
of Delaware, United States of America, having its principal corporate offices
located at 233 South Wacker Drive, Chicago, Dlinois 60606 (hereinafter referred
to as the “Buyer”).

WHEREAS, the Buyer and the Seller have entered into the AIRBUS A350-900XWB
Purchase Agreement, dated as of March 5, 2010 (which agreement as previously
amended and supplemented with all Exhibits, Appendices and Letter Agreements
attached thereto is hereinafter called the “Agreement”), and

WHEREAS, the Buyer and the Seller have agreed to set forth in this Letter
Agreement certain additional terms and conditions regarding the sale of the
Aircraft. Capitalized terms used herein and not otherwise defined in this Letter
Agreement will have the meanings assigned thereto in the Agreement. The terms
“herein,” “hereof’ and “hereunder” and words of similar import refer to this
Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

CT0900252 - United Airlines, Inc. - A350-900XWB Purchase Agreement-Letter
Agreement No. 14        LA14-1

AIRBUS S.A.S. & UNITED AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

1. ***

***

 

2. ***

***

 

3. Assignment

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this Clause shall
be void and of no force or effect.

 

4. Law and Jurisdiction

This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the state of New York and the provisions of Clause 22.6 of the
Agreement shall apply to this Letter Agreement.

 

5. Confidentiality

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

CT0900252 - United Airlines, Inc. - A350-900XWB Purchase Agreement-Letter
Agreement No. 14        LA14-2

AIRBUS S.A.S. & UNITED AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please execute two (2)
originals in the space provided below and return one (1) original of this Letter
Agreement to the Seller.

 

Agreed and Accepted     Agreed and Accepted For and on behalf of     For and on
behalf of UNITED AIRLINES, INC.     AIRBUS S.A.S. By:  

/s/ Ron Baur

    By:  

/s/ Christopher Mourey

Its:  

VP Fleet

    Its:  

Senior Vice President Contracts

Date:  

5-6-16

    Date:  

5-6-16

 

Cf0900252 - United Airlines, Inc. - A350-900XWB Purchase Agreement-Letter
Agreement No. 14        LA14-3

AIRBUS S.A.S. & UNITED AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL